Citation Nr: 1609939	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  07-31 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to additional burial benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969.  Among other decorations, he received a Purple Heart for this service.  The Appellant is his surviving widow.  The current matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in March 2007 and mailed to the Appellant along with an April 2007 notification letter.  Service connection for the cause of the Veteran's death was denied by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in the rating decision.  The letter further referenced denial of burial benefits over and above those already awarded.  The Appellant appealed each of these determinations.  In May 2010, she testified before the undersigned at a hearing held at the RO.  

In an August 2010 decision, the Board denied service connection for the cause of the Veteran's death and additional burial benefits.  The Appellant appealed.  The United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision affirming the Board's decision in May 2012.  However, a January 2013 Court panel opinion withdrew this Memorandum Decision and vacated the Board's decision.  The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to additional burial benefits thus were remanded back to the Board for readjudication.  In November 2013, the Board remanded them to the RO for additional development.  Review of the claims file at this time shows that another REMAND for more additional development is required.  

Also of note is that the Board found in its August 2010 decision that the issue of entitlement to a United States flag for burial purposes had been raised.  That claim, along with two others issues (entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 and entitlement to DIC under 38 U.S.C.A. § 1151) were referred to the RO because they had not yet been adjudicated.  While these two other issues were adjudicated via a February 2014 rating decision which was mailed to the Appellant along with a March 2014 notification letter, there remains no indication that the aforementioned issue (entitlement to a United States flag for burial purposes) has been adjudicated.  As such, it is referred to the RO for appropriate action yet again.  38 C.F.R. § 19.9(b) (2015). 

REMAND

Pursuant to the Court's panel decision which found an October 2008 VA medical opinion inadequate, the Board's November 2013 remand directed that another be obtained.  The specific directives were crafted to ensure adequacy, which is required as part of VA's duty to assist a claimant in substantiating the benefit(s) sought.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  A VA psychiatrist or psychologist first was to opine as to whether the Veteran's service-connected PTSD aggravated his nonservice-connected alcohol abuse.  If so, the degree of aggravation was to be provided.  A second opinion as to whether the nonservice-connected alcohol abuse, to the degree it was aggravated by the Veteran's service-connected PTSD, caused or contributed to his development of hepatic cirrhosis which resulted in his death also was to be provided by the VA psychiatrist/psychologist if qualified to do so.  If not qualified, another medical professional who is qualified was to do so.

Strict compliance with the Board's remand directives is not required, but there must be at least substantial compliance with them.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In a January 2016 statement, the Appellant's representative argued that almost no compliance was achieved in a November 2013 VA medical opinion.  The Board agrees.  A VA psychologist did render it.  Yet, this psychologist simply noted agreement with, and quoted, a large portion of the October 2008 opinion.  Nothing was added.  As such, both opinions suffer from the same deficiency.  That deficiency resulted in the Court finding the former opinion inadequate.  It accordingly can only result in the Board finding the latter opinion inadequate too.  Each in particular address causation but does not address aggravation.  All theories of entitlement must be considered, however.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  Arrangements, in sum, must be made for a third VA medical opinion to be obtained.

Given the above, a REMAND is directed for the following:

1.  Arrange for a VA psychiatrist or psychologist not previously involved in this matter to review the claims file, documenting such in a report to be placed therein.  The psychiatrist or psychologist then shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD aggravated his nonservice-connected alcohol abuse.  If so, the degree of aggravation shall be specified.  Of note in this regard is that the degree of aggravation typically is determined by comparing the baseline level of a condition absent aggravation by another disorder to the level of the condition including aggravation by that other disorder.

If it is opined that the Veteran's service-connected PTSD aggravated his nonservice-connected alcohol abuse, the psychiatrist or psychologist shall indicate whether he/she is qualified to render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the alcohol abuse, to the degree it was aggravated by the PTSD, caused or contributed to the Veteran's development of hepatic cirrhosis which resulted in his death.  If qualified to render the opinion, the psychiatrist or psychologist shall do so.  If the opinion is that there was contribution, the degree shall be specified.  Of concern is whether the contribution was substantial or material to the production of the Veteran's death.

A clear and complete rationale (an understandable and thorough explanation) for each opinion shall be provided by the psychiatrist or psychologist in the report.  Medical principles thus shall be discussed as they relate to the medical and lay (non-medical) evidence.  If an opinion cannot be reached without speculation, the psychiatrist or psychologist still must provide a clear and complete rationale.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the psychiatrist or psychologist.  

2.  Only if the VA psychiatrist or psychologist opines that the Veteran's service-connected PTSD aggravated his nonservice-connected alcohol abuse and this psychiatrist or psychologist indicates that he/she is not qualified to render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the alcohol abuse, to the degree it was aggravated by the PTSD, caused or contributed to the Veteran's development of hepatic cirrhosis which resulted in his death, arrange for a medical professional who is qualified to render the opinion after review of the claims file.  If the opinion is that there was contribution, the degree shall be specified by the qualified medical professional.  Of concern is whether the contribution was substantial or material to the production of the Veteran's death.

A clear and complete rationale (an understandable and thorough explanation) for the opinion shall be provided by the qualified medical professional.  Medical principles thus shall be discussed as they relate to the medical and lay (non-medical) evidence.  If an opinion cannot be reached without speculation, the qualified medical professional still must provide a clear and complete rationale.  A copy of, or at least a citation to, any medical literature referenced shall be provided by the qualified medical professional.  All of the aforementioned finally shall be documented in a report to be placed in the claims file.

3.  Finally, readjudicate the Appellant's claim of entitlement to service connection for the cause of the Veteran's death and to additional burial benefits.  Issue a rating decision or other appropriate documentation if any determination made that is favorable to her.  If any determination made is unfavorable to her, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision, SSOC, and/or other appropriate documentation in the claims file, and provide a copy to the Appellant and her representative.  Finally, allow them the requisite time period to respond to an SSOC before processing any issue(s) addressed therein for return to the Board.  

No action is required of the Appellant until she is notified by VA.  However, she is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to the issues remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  Indeed, all remands by the Board or the Court must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

